DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 27, 31 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 1The independent claims 1, 16 and 31 recite acquiring an image data of a microfossil and analyzing the taxon or kind of microfossil in the image data. This falls under the abstract idea groupings of Mental Processes, i.e., concepts performed in the human mind including an observation, evaluation, judgement or opinion. Here, an expert in the field may observe the image and mentally analyze the image to determine the taxon or kind of microfossil. The additional limitations of an image acquisition unit and a machine learning algorithm to analyze the image do not integrate the judicial exception into a practical application because they do not apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception. Finally, under step 2B, these additional claim elements do not provide an inventive concept. Acquiring an image of the microfossil using an image acquisition unit is well understood, routine and conventional activity. The limitation of using machine learning algorithm is recited at a high level of generality which is indicative that an inventive concept may not be present. 

Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Dependent claim 2 merely recites analysis indicating the taxon or kind of microfossil in the image data and a certainty factor for the taxon or kind, which again may be performed by an expert mentally by visually observing the sample or image. The limitations of cutting out a plurality of pieces of the image data (claim 3), preprocessing to adjust brightness and edge of image data (claims 5 and 6) and preprocessing to discriminate analysis target region are routine and conventional in the field and do not significantly recite more than the judicial exception. The limitations of using plurality of machine learning algorithms to analyze each taxon or kind of microfossil (claim 4) is routine and conventional activity in the field where results from multiple algorithms are often fused or combined to increase the confidence in the results.  Estimating and outputting an age of the stratum from which the sample is collected (claim 8) may likewise be performed mentally by an expert in the field by simply looking up or recalling an approximate age of the observed microfossil sample. Claims 9-10 and 13-14 recite estimating and outputting an age of the stratum by comparing the distribution of microfossil in the sample with known or standard distribution of microfossil of each age, which again may be performed mentally 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-15 recite limitations that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 27, 31, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D1.2
With regard to claim 1, D1 teach an image acquisition unit that acquires image data of a microfossil in a sample collected from a stratum (see ¶ 29: camera for capturing images; ¶¶ 14-15: neural network to classify nanofossil); and an analysis unit that analyzes the image data using a machine learning result to analyze a taxon or kind of the microfossil in the image data (see ¶¶ 14, 64-65: analyzing image using artificial neural network). D1 teaches recognizing images of nanofossil, and thus may be said to anticipate analyzing images of microfossils. Alternatively, it would have been obvious for one skilled in the art to implement the teachings of D1 to images of microfossils, and recognizing microfossils using artificial neural network. 
With regard to claim 2, D1 teach wherein the analysis unit generates, as an analysis result, information indicating the taxon or kind of the microfossil in the image data and a certainty factor for the taxon or kind. See ¶ 73: confidence index. 
claim 3, D1 teach wherein the image acquisition unit processes one piece of original image data to cut out a plurality of pieces of the image data from the one piece of original image data. See ¶ 15: extracting or segmenting areas of interest; ¶ 51: segmenting into multiple sub windows. 
With regard to claim 4, D1 teach wherein the analysis unit generates an analysis result for each taxon or kind of the microfossil using a plurality of machine learning results prepared for each taxon or kind of the microfossil. See ¶¶ 64-65: three machine learning classification levels. 
With regard to claim 5, D1 teach a preprocessing unit that executes preprocessing on the image data before the analysis by the analysis unit. See ¶¶ 15, 45: pre-treatment of images. 
With regard to claim 6, D1 teach wherein the preprocessing unit executes processing of adjusting at least one of brightness and an edge of the image data as the preprocessing. See ¶ 58: enhance or reduce brightness. 
With regard to claim 7, D1 teach wherein the preprocessing unit acquires information for discriminating an analysis target together with the image data and executes preprocessing decided for each analysis target discriminated by the information. See ¶¶ 50-52: discriminating or segmenting target regions; ¶¶ 57-58: processing the target regions; see also ¶¶ 45-46: segmentation in analysis zones or target regions, further preprocessing such as gamma correction, standardization, brightness adjustment. 
With regard to claim 8, D1 teach an age estimation unit that estimates and outputs an age of the stratum from which the sample is collected, using an analysis result by the analysis unit. See ¶¶ 6, 79: estimating age of the nanofossil. 

With regard to claim 11, D1 teach wherein the age estimation unit processes the analysis result using a machine learning result to estimate and output the age of the stratum from which the sample is collected. See ¶¶ 6, 79: estimating age of the nanofossil using artificial neural networks. 
claim 12, D1 teach an analysis result acquisition unit that acquires an analysis result of a taxon or kind of a microfossil in a sample collected from a stratum (see ¶¶ 14-15, 64-65: classifying nanofossil from sediment samples using machine learning); and an age estimation unit that estimates and outputs an age of the stratum from which the sample is collected, using the analysis result. See ¶¶ 6, 79: estimating age of the nanofossil based on the classification. D1 teaches recognizing images of nanofossil, and thus may be said to anticipate analyzing images of microfossils. Alternatively, it would have been obvious for one skilled in the art to implement the teachings of D1 to images of microfossils, and recognizing microfossils using artificial neural network. 
With regard to claims 9 and 13, D1 teach an age estimation unit that estimates and outputs an age of the stratum from which the sample is collected, using an analysis result by the analysis unit. See ¶¶ 2-6: estimating age of strata based on the distribution of fossils. 
With regard to claims 10 and 14, D1 teach wherein the age estimation unit computes a distribution of the microfossil in the sample using an analysis result for each taxon or kind of the microfossil by the analysis unit, and estimates and outputs the age of the stratum from which the sample is collected on the basis of the distribution of the microfossil in the sample and the standard distribution of the microfossil for each age. See ¶¶ 2-6: estimating age of strata based on the distribution of fossils – implicit that the sample distribution is compared to the standard or known distribution data of fossils in order to estimate the age or time period; ¶¶ 14-15: neural network to classify type of nanofossil. 
With regard to claim 15, D1 teach wherein the age estimation unit processes the analysis result using a machine learning result to estimate and output the age of the stratum from which the sample is collected. See ¶¶ 6, 79: estimating age of the nanofossil using artificial neural networks. 
With regard to claim 16, see discussion of claim 1.  
With regard to claim 27, see discussion of claim 12. 
claim 31, see discussion of claim 1.  
With regard to claim 42, see discussion of claim 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 2019 Revised Patent Subject Matter Eligibility Guidance. 
        2 Machine Translation of WO2015132531.